CATES, Judge.
This matter is not properly before this court, except from the inference ,that on June 10, 1963, Ricketts purported to appeal from a judgment rendered March 18, 1963, by the Madison Circuit Court. This judgment — according to Exhibit B to Ricketts’s petition to us dated January. 23, 1964— *310denied a writ of error coram nobis as to a 1959 conviction (No. 4252-A) leading to a five-year term.
In deference to ground 2 of the Attorney General’s motion of March 20, 1964, we dismiss the instant proceedings for mandamus but without prejudice to whatever rights Ricketts may have under Act No. 525, approved September 16, 1963, should it be established that he did, in fact, appeal from said judgment of March 18, 1963.
Dismissed without prejudice to appeal.